J-S25028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DONALD A. MOYER                         :
                                         :
                   Appellant             :   No. 1719 MDA 2019

     Appeal from the Judgment of Sentence Entered September 3, 2019
   In the Court of Common Pleas of Lancaster County Criminal Division at
                      No(s): CP-36-CR-0007246-2018

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DONALD A. MOYER                         :
                                         :
                   Appellant             :   No. 1720 MDA 2019

     Appeal from the Judgment of Sentence Entered September 3, 2019
   In the Court of Common Pleas of Lancaster County Criminal Division at
                      No(s): CP-36-CR-0005478-2017


BEFORE: LAZARUS, J., DUBOW, J., and KING, J.

JUDGMENT ORDER BY DUBOW, J.:                      FILED AUGUST 05, 2020

     In this consolidated appeal, Appellant, Donald Moyer, appealed from the

Judgment of Sentence entered after a jury convicted him of 25 offenses

relating to physical and sexual abuse that he perpetrated against four of his

minor children. Appellant died on May 31, 2020. Suggestion of Death,

6/17/20. We dismiss this appeal.
J-S25028-20



      Pennsylvania Rule of Appellate Procedure 502 provides this Court with

wide discretion to dispose of an appeal when the appellant dies while a matter

is pending in the Court, and no representative has applied to be substituted

as a party on behalf of the deceased. Pa.R.A.P. 502(a). Dismissal is

appropriate where (1) the interests of justice are not markedly implicated in

the matter; (2) the appeal does not present any novel legal issues of import

to society generally; and (3) no party has asked this Court to decide the appeal

notwithstanding the appellant’s death. Commonwealth v. Beaudoin, 182

A.3d 1009, 1010 (Pa. Super. 2018).

      On June 24, 2020, this Court issued a Rule to Show Cause as to why

this Court should not dismiss the instant appeal due to Appellant’s death. The

Commonwealth and Appellant’s counsel timely filed responses, with neither

providing a reason why this Court should not dismiss the appeal. See Appellee

Response to Rule to Show Cause, 6/26/20; Appellant Response to Rule to

Show Cause, 7/1/20. In addition, no representative has applied to be

substituted as a party on behalf of the deceased.

      Based on our review, we conclude that this appeal does not markedly

implicate the interests of justice or present novel legal issues of import to

society generally. As no one on behalf of either party has sought to pursue

this appeal, and in the interest of judicial economy, we dismiss this appeal.

      Appeal dismissed.




                                     -2-
J-S25028-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/05/2020




                          -3-